         Case 1:17-cv-06151-PGG Document 53 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAFEEZ SAHEED,
                           Plaintiff,

             - against -                                              ORDER

CHARLES PARKER,                                                 17 Civ. 6151 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 25, 2019, Plaintiff Hafeez Saheed obtained a certificate of default

against Defendant Charles Parker. (Dkt. No. 42) On November 21, 2019, this Court ordered

Plaintiff to move for default in accordance with the procedures set out in Attachment A of this

Court’s Individual Rules of Practice for Civil Cases by December 10, 2019. (Dkt. No. 49) On

December 9, 2019, Plaintiff filed an affidavit in support of an order to show cause for default

judgment. (Dkt. No. 50) Plaintiff notes that “pursuant to Local Civil Rule 55.2(c), all papers

submitted to this Court in support of this Motion for Default Judgment shall be mailed to

Defendant Charles Parker at his last known residence.” (Id. ¶ 11) Plaintiff is directed, pursuant

to Local Civil Rule 55.2(c), to file proof of such mailing with the Court. If Plaintiff does not file

such proof by December 23, 2020, the Court will dismiss his claim against Parker for failure to

prosecute.

               Plaintiff is advised that the Pro Se Office at the Thurgood Marshall Courthouse,

40 Foley Square, Room 105, New York, New York, 10007, telephone number (212) 805-0175,

may be of assistance in connection with court procedures. Chambers will mail a copy of this

Order to pro se Plaintiff Hafeez Saheed, 973 E. 221st St., Bronx, NY 10469, by certified mail.

Dated: New York, New York                             SO ORDERED.
       December 2, 2020

                                                      _________________________________
                                                      Paul G. Gardephe
                                                      United States District Judge
